Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered November 3, 1989, convicting Mm of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied Ms right to a speedy trial pursuant to CPL 30.30. After subtracting periods of delay directly resulting from the defendant’s pretrial motions, delays resulting from the defendant’s lack of counsel, the victim’s hospitalization, and other proceedings involving the defendant, the total time chargeable to the People is well witMn the permitted six calendar months (see, CPL 30.30 [4]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Harwood, Balletta and Eiber, JJ., concur.

§§